USDC SDNY

 

 

UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELEC TRONICALLY FILED
UNITED STATES OF AMERICA, DOC #:.
DATE FILED: _ 2/18/2020 _
-against-
MICHAEL WHITE, 17 Cr. 611-1 (AT)

Defendant. ORDER
ANALISA TORRES, District Judge:

 

 

On February 14, 2020, defense counsel submitted to the Court a letter requesting
“clarification of whether, in connection with the sentence the Court announced . . . Mr. White
should receive credit for” two prior sentences—one of which had been raised by Defendant in
his sentencing submission as a basis for reducing his sentence (an argument rejected by the
Court), and one which had not been called to the Court’s attention prior to sentencing. ECF
No. 643.

The letter also includes 13 exhibits, consisting of “additional letters that Mr. White
requested us to submit to the Court in connection with his sentencing but which were
inadvertently omitted from [the defense’s] supplemental submission on February 12, 2020.”
Id. Among them are a handwritten letter from Mr. White to the Court, ECF No. 643-1, and
letters of support from Mr. White’s employer, ECF No. 643-2; his friends, coworkers, and
acquaintances, ECF Nos. 643-3, 643-4, 643-9, 643-10, 643-11, 643-12, 643-13; and staff at a
community group that provided him support after his previous return from incarceration, ECF
Nos. 643-5, 643-6, 643-7, 643-8. Though some of these letters had been submitted to the
Court in 2017 in connection with a bail application, others, including Mr. White’s letter and
his employer’s letter, had not—this despite the fact that at least some of the letters are dated
well before the date of sentencing, see ECF Nos. 643-2, 643-4.

It is ORDERED that by February 21, 2020, the Government shall submit a letter to
the Court stating the Government’s position as to the contents of defense counsel’s submission
and any further proceedings that may be occasioned by it.

SO ORDERED.

Dated: February 18, 2020
New York, New York

On-

ANALISA TORRES
United States District Judge

 
